DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 are rejected because of the limitations “a carriage removably disposed between the chassis and the outsole adjacent to the cushioning element.” It is not clear how the carriage (110) can be disposed between the chassis (106) and the outsole (104) since figure 5 shows that the carriage is part of the chassis (i.e. carriage is the chassis itself).
Claims 3 and 13 are rejected because of the limitations “the carriage includes an upper frame engaged with the chassis.” It is not clear how the upper frame (168a) can be engaged with the chassis (106) since figure 5 shows that the upper frame is part of the chassis (i.e. upper frame is the chassis itself).
For the express purpose of an examination on the merits, the chassis limitation is interpreted to be any portion of the midsole.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-16, and 20 is/are rejected, to the degree of definite, under 35 U.S.C. 103 as being unpatentable over Kim (2012/0117824) in view of Asciolla (2002/0178620)
Regarding claim 1, Kim teaches a sole structure for an article of footwear having an upper, the sole structure comprising: 
a chassis extending from an anterior end to a posterior end (fig 1, member 4 and 82) and including a dock (fig 1, member 32) formed between the anterior end and the posterior end, the dock including a series of elongate ribs (fig 1, member 31) extending from a lateral side of the sole structure to a medial side of the sole structure;
an outsole (fig 1, member 70) extending from a first end to a second end of the chassis and coupled to the anterior end to the posterior end of the chassis (fig 2); and 
a cushioning element (fig 1, member 11) disposed between the chassis and the outsole and including a first portion engaged with the dock of the chassis, the first portion defining an upper pocket (fig 1, member 12) that receives the series of elongate ribs of the dock.  
Kim does not teach the structure can be removably coupled.
Asciolla teaches a shoe having an outsole (fig 1, member 20 and 22) removably coupled to the chassis (fig 1, member 16, para 0025 to 0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Kim by making the parts removably coupled to another, as taught by Asciolla, in order to just replace the damage part as needed (Asciolla, para 0026).
Regarding claim 2, the modified structure Kim-Asciolla teaches all limitations of claim 2 except a carriage (fig 1, member 31 and 80) disposed between the chassis and the outsole adjacent to the cushioning element.  
Kim does not teach the structure can be removably coupled.
Asciolla teaches a shoe having removably coupled structures (fig 1, member 16, para 0025 to 0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Kilgore by making the parts removably coupled to another, as taught by Asciolla, in order to just replace the damage part as needed (Asciolla, para 0026).
Regarding claim 3, the modified structure Kim-Asciolla discloses the carriage includes an upper frame engaged (Kim, fig 1, member 80) with the chassis and a lower frame (Kim, fig 1, member 31) engaged with the outsole.  
Regarding claim 4, the modified structure Kim-Asciolla discloses the upper frame surrounds the dock (Kim, fig 1, members 80 and 32).  
Regarding claim 5, the modified structure Kim-Asciolla discloses the lower frame surrounds a portion of the outsole (Kim, fig 1, members 31 and 70).  
Regarding claim 6, the modified structure Kim-Asciolla teaches all limitations of claim 6 and Kim further teachers the outsole includes a cradle (fig 1, member 22) formed between the first end and the second end, a lower portion of the cushioning element being engaged with the cradle.  
Regarding claim 10, the modified shoe Kim-Asciolla teaches all limitations of claim 1 and Asciolla further teaches the anterior end of the chassis includes a first fixture for selectively attaching the first end of the outsole to the chassis and the posterior end of the chassis includes a second fixture for selectively attaching the second end of the outsole to the chassis (para 0025).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Kim by making the parts removably coupled to another, as taught by Asciolla, in order to just replace the damage part as needed (Asciolla, para 0026).
Regarding claim 11, Kim teaches a sole structure for an article of footwear having an upper (fig 1, member 2), the sole structure comprising: 
a chassis including a first portion forming a support member (fig 1, member 4) and a second portion defining a recess (fig 2, the back portion of member 4), the chassis having a dock (fig 1, member 32) disposed within the recess and including a series of elongate ribs (fig 1, member 31) extending from a medial side of the sole structure to a lateral side of the sole structure; 
an outsole (fig 1, member 70) extending from a first end coupled to the chassis adjacent to the first portion to a second end coupled to the chassis adjacent to the second portion (fig 2); and 
a cushioning element disposed within the recess and including an upper portion engaged with the dock and a lower portion engaged with the outsole (fig 1, member 11), the upper portion defining an upper pocket (fig 1, member 12) that receives the series of elongate ribs of the dock.  
Kim does not teach the structure can be removably coupled.
Asciolla teaches a shoe having an outsole (fig 1, member 20 and 22) removably coupled to the chassis (fig 1, member 16, para 0025 to 0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Kim by making the parts removably coupled to another, as taught by Asciolla, in order to just replace the damage part as needed (Asciolla, para 0026).
Regarding claim 12, the modified structure Kim-Asciolla teaches all limitations of claim 12 except a carriage (fig 1, member 31 and 80) disposed between the chassis and the outsole adjacent to the cushioning element.  
Kim does not teach the structure can be removably coupled.
Asciolla teaches a shoe having removably coupled structures (fig 1, member 16, para 0025 to 0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Kilgore by making the parts removably coupled to another, as taught by Asciolla, in order to just replace the damage part as needed (Asciolla, para 0026).
Regarding claim 13, the modified structure Kim-Asciolla discloses the carriage includes an upper frame engaged (Kim, fig 1, member 80) with the chassis and a lower frame (Kim, fig 1, member 31) engaged with the outsole.  
Regarding claim 14, the modified structure Kim-Asciolla discloses the upper frame surrounds the dock (Kim, fig 1, members 80 and 32).  
Regarding claim 15, the modified structure Kim-Asciolla discloses the lower frame surrounds a portion of the outsole (Kim, fig 1, members 31 and 70).  
Regarding claim 16, the modified structure Kim-Asciolla teaches all limitations of claim 16 and Kim further teachers the outsole includes a cradle (fig 1, member 22) formed between the first end and the second end, a lower portion of the cushioning element being engaged with the cradle.  
Regarding claim 20, the modified shoe Kim-Asciolla teaches all limitations of claim 11 and Asciolla further teaches the anterior end of the chassis includes a first fixture for selectively attaching the first end of the outsole to the chassis and the posterior end of the chassis includes a second fixture for selectively attaching the second end of the outsole to the chassis (para 0025).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Kim by making the parts removably coupled to another, as taught by Asciolla, in order to just replace the damage part as needed (Asciolla, para 0026).

Claim(s) 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2012/0117824) and Asciolla (2002/01 78620) as applied to claim 1 and 11 above, and further in view of Lin (2013/0239443).
Regarding claims 7-9 and 17-19, the modified shoe Kim-Asciolla teaches all limitation of claim 1 and 11 and Kim further teaches a support member (fig 1, member 4) spaced apart from the dock.
Lin teaches a shoe having a plurality of first engagement features are pin or apertures and barbs (fig 1, members 23-25 and 131, para 0030).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use pin or apertures and barbs for engagement features, as taught by Lin, into Kim shoe, in order to remove the part easier (Lin, para 0030). Thus, the pin or apertures and barbs are well-known in the art to be a fastener system which helps to replace parts.
Response to Arguments
Applicant’s arguments, dated 11-01-2022, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn and accepted due the explanation in the remark and the interview filed 10-04-2022. 
Applicant’s arguments, dated 11-01-2022, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are partially persuasive. Regrading claims 1 and 11, if applicant wish not to include the cushion member into the chassis, then the rejection is withdrawing. However, the rejections for claims 2-3 and 12-13 are still stand, as the structures are clearly part of the chassis 106 as shown in fig 5.
Applicant’s arguments, dated 11-01-2022, with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Thus, the amended limitations have been addressed as analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732